Case 2:20-cv-14349-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Civil Case Number: ________________

                                                    :
 Reinhard Meyhoefer,                                :
                                                    :
                         Plaintiff,                 :
 vs.                                                :
                                                    :
 Medical Data Systems, Inc.,                        :
                                                    :
                         Defendant.                 :
                                                    :
                                                    :

                                           COMPLAINT

         For this Complaint, the Plaintiff, Reinhard Meyhoefer, by undersigned counsel, states as

 follows:

                                           JURISDICTION

         1.      This action arises out of Defendant’s repeated violations of the Fair Debt

  Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in its illegal efforts to collect a

  consumer debt.

         2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

  Defendant transacts business in this District and a substantial portion of the acts giving rise to

  this action occurred in this District.

                                              PARTIES

         3.      The Plaintiff, Reinhard Meyhoefer (“Plaintiff”), is an adult individual residing in

  Mesquite, Nevada, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

  559.55(2).
Case 2:20-cv-14349-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 4




        4.      The Defendant, Medical Data Systems, Inc. (“MDS”), is a Florida business entity

  with an address of 2001 9th Avenue, Suite 312, Vero Beach, Florida 32960, operating as a

  collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6) and

  is a “creditor” as defined in 559.55(3).

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

    A. The Debt

        5.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

  creditor (the “Creditor”).

        6.      The Debt arose from services provided by the Creditor which were primarily for

  family, personal or household purposes and which meets the definition of a “debt” under 15

  U.S.C. § 1692a(5).

        7.      The Debt was purchased, assigned or transferred to MDS for collection, or MDS

  was employed by the Creditor to collect the Debt.

        8.      MDS attempted to collect the Debt and, as such, engaged in “communications” as

  defined in 15 U.S.C. § 1692a(2).

    B. MDS Engaged in Harassment and Abusive Tactics

        9.      Within the last year, MDS began calling Plaintiff in an attempt to collect the Debt

  from Plaintiff’s friend Klaus (the “Debtor”).

        10.     On or around June 9, 2020, Plaintiff told MDS that Klaus cannot be reached at his

  number.

        11.     Plaintiff demanded that MDS cease calls to his number.
Case 2:20-cv-14349-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 4




        12.     Nevertheless, on or about June 16, 2020, MDS harassed Plaintiff with another

  collection call after Plaintiff advised MDS that the Debtor could not be reached at his number

  and to cease calls.

    C. Plaintiff Suffered Actual Damages

        13.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

  Defendants’ unlawful conduct.

        14.     As a direct consequence of the Defendant’s acts, practices and conduct, the

  Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

  fear, frustration and embarrassment.

                                              COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        15.     The Plaintiff incorporates by reference Paragraphs 1 through 13 of this Complaint

  as though fully stated herein.

        16.     The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

  contacted third parties for purposes other than to confirm or correct location information.

        17.     The Defendant’s communicated with the Plaintiff regarding a third-party debt

  more than once without being requested to do so, in violation of 15 U.S.C. § 1692b(3).

        18.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

  in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

  connection with the collection of a debt.

        19.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

  unfair and unconscionable means to collect a debt.
Case 2:20-cv-14349-JEM Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 4




        20.    The foregoing acts and omissions of the Defendant constitute numerous and

  multiple violations of the FDCPA, including every one of the above-cited provisions.

        21.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3); and

                   4. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


 Dated: October 6, 2020

                                              Respectfully submitted,

                                              By: /s/ Matthew Fornaro

                                              Matthew Fornaro, Esq.
                                              Florida Bar No. 0650641
                                              11555 Heron Bay Boulevard, Suite 200
                                              Coral Springs, FL 33076
                                              Telephone: (954) 324-3651
                                              Facsimile: (954) 248-2099
                                              E-mail: mfornaro@fornarolegal.com
